Citation Nr: 1716863	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel







INTRODUCTION

The Veteran served on active duty for training from March 5, 1975, to July 13, 1975, and from June 19, 1976, to July 2, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board reopened the issue and remanded it for further development in June 2014 and March 2016.  The case has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's left knee disability pre-existed service and was not aggravated beyond the natural progression of the disease.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in August 2011 and June 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and all necessary opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were associated with the claims file and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Left Knee

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he fell multiple times post-service due to his service-connected ankle disability, resulting in aggravation of his pre-existing left knee disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with left knee osteoarthritis.  Accordingly, the first criterion for establishing service connection has been met.  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  A January 1975 report of medical examination showed a clinically normal examination of the lower extremities, but did note a scar of the left leg.  A subsequent March 1975 report of medical examination revealed an abnormal examination of the lower extremities.  The examiner noted a history of meniscectomy of the left knee.  June 1975 service treatment records showed that the Veteran had a history of left knee surgery in 1969 related to a football injury.  As such, the presumption of soundness does not apply and the Veteran's left knee disability pre-existed service.

In July 1983, the Veteran noted that his left knee hurt when he lifted things.  He could make the left knee pop audibly by moving from flexion to extension with varus twist.  The left knee was positive for left lateral instability with varus stress and slight tenderness at the medial patella.  The examiner diagnosed chondromalacia post fall with lots of psych overlay.

A November 1983 VA treatment record showed that the Veteran injured his knee in 1968.  He was well until 1980 when he slipped and twisted his knee again.  Since then, he complained of lateral joint pain, popping, giving way, and effusions.

A February 1985 treatment record indicated that the Veteran had a football injury to his left knee in 1969 with surgery.  He did well until 1980 when he fell at the VA hospital while being discharged after a right ankle surgery.  Since that time, he had been having locking and popping with effusions and pain in the lateral aspect of his left knee.  In December 1983, he had a partial lateral meniscectomy with some relief.  It was felt on examination that the Veteran had a positive McMurray's test and a painful posterolateral corner of his joint consistent with torn lateral meniscus.  The Veteran underwent arthroscopic partial left lateral meniscectomy in February 1985 without complications.   

A September 1986 treatment record showed a left knee injury playing football in 1969.  The Veteran complained of lateral knee pain.  The impression was continued left knee pain, probably tendonitis.  A September 1986 radiographic report showed that the Veteran's knees lost their normal valgus position.  The examination showed minor degenerative changes in the medial and patellofemoral compartments of the knees, more noticeable on the left.

An August 1996 private treatment record stated that the Veteran had a motor vehicle accident in July 1996.  The Veteran reported soreness in his left knee.  He was attending physical therapy, which was helping his left knee and he received a knee immobilizer.  

A December 2002 treatment record noted that the Veteran fell two weeks prior and had been experiencing left knee pain ever since.  The Veteran continued to report left knee pain related to multiple falls.  An August 2003 VA examination indicated that the Veteran blamed the instability of his ankle for his current left knee disability.  A November 2003 private treatment record showed left knee pain status post falling on the stairs.  In September 2005, the Veteran fell and injured his left knee.  In a January 2007 VA treatment record, the Veteran complained of his right ankle giving out causing him to fall and complaints of ongoing bilateral knee discomfort that was not helped by the falls.  Again in March 2007, the Veteran had complaints of left knee pain status post fall a few days prior.  He noted that his legs give way.  In January 2013, the Veteran reported left knee pain after a fall the day before.  In September 2014, the Veteran noted left knee pain since fall one week prior.  Finally, in September 2015, the Veteran again reported that his left knee was injured when his ankle gave out. 

The Veteran was afforded a VA examination in November 2011.  The examiner noted left knee lateral instability and degenerative joint disease.  The claims file was reviewed.  The Veteran stated that he injured the left knee playing football in the 1960s.  He had torn a ligament and underwent open repair in 1969, prior to military service.  He stated that he did well after the surgery and did not recall any problems while on active duty.  After discharge, he did well until he fell at home because his right ankle gave out.  Since then, he had pain and buckling in the left knee.  The examiner noted evidence of complaints of left knee pain in 1975.  It was noted at the induction examination that the Veteran had surgery to the left knee.  The examiner saw no indication of any injury to the left knee, giving way, or falling on active duty.  The Veteran was noted to have pain while running.  The medical notes indicated a finding of a surgical scar, as well as laxity of the knee.  The examiner noted no indication of any aggravation.  The Veteran had a pre-existing knee condition that caused pain with increased activity.  He continued to have pain in the knee with noted degenerative changes on X-rays that were more likely due to aging, attrition, and the normal progression of the pre-existing condition (laxity).  The examiner found no evidence that military service advanced the condition beyond what would be expected.  Based on the available data, the examiner opined that the left knee condition was not aggravated by military service.

The Veteran was afforded another VA examination in June 2012.  The examiner reviewed the claims file.  The examiner found nothing in the currently accepted, peer-reviewed, credible, and authoritative orthopedic literature demonstrating that degenerative changes of a contralateral ankle will cause degenerative changes and instability of the contralateral knee.  The examiner opined that the left knee condition was not secondary to the service-connected right ankle condition.  The Veteran had a pre-existing left knee condition prior to military service.  The current condition of the knee is in direct relationship to the injury and instability from the football injury to the knee that occurred prior to military service.  During the recent VA examination, the Veteran stated that he had a fall at home when his right ankle gave way.  This prompted him to seek medical attention due to knee pain.  The left knee has had long standing instability with degenerative changes due to aging, attrition, and time, which were not caused by the fall.  However, a fall onto an already debilitated, problematic, injured knee can cause an acute, transient, and temporary increase in symptoms of pain.  However, the fall was not the cause of the degenerative condition or the longstanding instability of the knee.  The current condition of left knee instability and degenerative joint disease was not secondary to the right ankle condition or to the reported fall as noted in the VA examination nor was the condition aggravated by the right ankle condition.

During a September 2016 VA examination, the examiner noted that he reviewed the Veteran's records.  After review of the available records, the examiner maintained the same opinion as the June 2012 examiner that it is less likely than not that the service-connected right knee condition caused or aggravated the left knee condition.  

The Board acknowledges that the Veteran is competent to report additional pain after experiencing a fall; however, for aggravation to be granted, the increase in disability must be permanent and beyond the natural progression of the disease.  The VA examiners have specifically noted that any additional pain caused by the fall was acute, transient, and temporary in increase.  Therefore, service connection for aggravation is not warranted based on the temporary increase in pain subsequent to the falls.  

While the Veteran believes that his current left knee disability is related to his service-connected right ankle, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his left knee disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of left knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his left knee disability is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's left knee disability pre-existed service.  The Veteran did not experience a permanent increase in disability beyond the natural progression of the disability during service or post-service.  Any increase in pain after falling during service resulted in a transient and temporary increase in pain.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disability.  As the preponderance of the evidence is against the claim for service connection for                 a left knee disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


